Citation Nr: 0016032	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  99-04 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a dental disability 
including a disability of the temporomandibular joint.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The veteran had active service from December 1985 to March 
1990 in addition to earlier periods of active duty for 
training with the Army National Guard from 1981 to 1984.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied service connection for a 
dental condition.  A supplemental statement of the case 
issued following the veteran's April 1999 personal hearing 
expanded the issue to include a disability of the 
temporomandibular joint.  The veteran expressed continued 
disagreement with the RO's decision, and this appeal ensued.  


FINDING OF FACT

The record is negative for any medical evidence of a dental 
disorder, including temporomandibular joint disability, that 
is etiologically related to service and thus subject to 
compensation, and the record is also negative for evidence of 
service trauma. 


CONCLUSION OF LAW

The claim of entitlement to service connection for a dental 
condition, including a disability of the temporomandibular 
joint, is not well grounded. 38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.381 (1999); 38 C.F.R. §§ 3.381, 4.149, 
4.150, 17.161 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has dental disabilities, 
including a disability of the temporomandibular joint, as a 
result of service.  

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
a veteran's active service, or may be granted for certain 
chronic diseases, if the chronic disease is manifested to the 
required degree within an applicable presumptive period.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1153 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999). 

A well-grounded claim may be established under the chronicity 
and continuity of symptomatology provisions of 38 C.F.R. § 
3.303(b), where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
See Savage v. Gober, 10 Vet. App. 488, 493 (1997).  Such 
evidence must be medical unless it relates to a condition as 
to which lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded or reopened on the basis of 38 C.F.R. § 3.303(b) if 
the condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Id.

Before the merits of a claim for service connection for a 
specific disorder may be addressed, the veteran must submit a 
well-grounded claim.  To be well grounded, a claim must be 
supported by evidence, not just allegations.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Specifically, in most 
service connection claims, there must be: (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Id.

The truthfulness of the evidence is presumed for the purpose 
of determining whether a claim is well grounded.  Robinette 
v. Brown, 8 Vet. App. 69, 73-74 (1995).  If the record fails 
to establish that the veteran's claim of entitlement to 
service connection is plausible, there is no duty to assist 
the veteran in the factual element of that claim.  Epps v. 
Gober, 126 F.3d at 1468-1470.

Additional specific rules apply in cases involving dental 
issues.  The veteran's claim of entitlement to service 
connection for dental trauma logically includes service 
connection for purposes of receiving VA outpatient dental 
treatment.  According to the law, veterans are entitled to VA 
outpatient dental services and treatment under limited 
circumstances, which will be described in more detail below.  
38 U.S.C.A. § 1712 (West 1991); 38 C.F.R. § 17.161 (1999).

Initially, the Board notes during the pendency of this 
appeal, VA regulations regarding service connection for 
dental disorders were revised, effective June 8, 1999. 64 
Fed. Reg. 30392 (June 8, 1999).  The United States Court of 
Appeals for Veterans Claims (Court) has held that where a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).

Previously, VA regulation provided that treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis were not disabling conditions, and could be 
considered service-connected solely for the purpose of 
determining entitlement to dental examination or outpatient 
dental treatment.  38 C.F.R. § 4.149 (effective prior to June 
8, 1999).

Under amended VA regulations, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service- connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment, and rating action should 
consider each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in line of 
duty during active service and, when applicable, to determine 
whether the condition is due to combat or other in-service 
trauma, or whether the veteran was interned as a prisoner of 
war.  See 38 U.S.C.A. § 1712 (West 1991 & Supp. 1999);  38 
C.F.R. § 3.381 (effective after June 8, 1999).  Teeth noted 
as normal at entry will be service-connected if they were 
filled or extracted after 180 days or more of active service.  
Id.

The Board concludes that there is no prejudice to the veteran 
in proceeding with his appeal, regardless of the RO's 
treatment of this matter since the regulatory change does not 
have any substantive effect regarding the veteran's 
entitlement to the claimed benefits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (the Board must consider whether 
the claimant is prejudiced when the Board addresses a 
question that has not been addressed by the RO; and the Board 
must set forth an adequate statement of reasons and bases for 
its decision).  Therefore, the Board finds that it is not 
necessary to remand the matter for the issuance of a 
supplemental statement of the case concerning the regulatory 
change. Id.

In the present case, the veteran's service medical records 
reveal that several teeth were absent when the veteran was 
evaluated for active duty in January 1984.  These teeth 
include upper teeth #'s 1, 5, 12, 15, and 16, and lower teeth 
#'s 32, 28, 21, and 17.  Some carious teeth were noted at 
that time, including upper teeth #'s 2, 3, 4, 13, 14, and 
lower teeth #'s 31, 30, 29, 19, and 18.  Moreover, it appears 
that in July 1989, tooth #2 and tooth #3 were filled with 
amalgam.  The records are negative for any evidence of 
service trauma leading to a dental condition.  

A review of the post service records shows that dental caries 
were noted during an unrelated VA hospitalization in August 
1990.  

The veteran has testified and submitted written details of 
how he developed dental problems as a result of service.  He 
testified in April 1999 that he had a tooth removed while on 
active duty for training in 1983.  He claimed that another 
tooth was damaged so badly by the drilling involved in that 
extraction that it had to be removed one year later when he 
was again on active duty for training.  He believes that the 
gap left in his mouth led him to develop a disability of the 
temporomandibular joint characterized by pain and difficulty 
chewing.  

The record reveals that the RO obtained both active duty and 
active duty for training service medical records and that 
none of these show dental trauma or contain a diagnosis or 
finding of temporomandibular joint disability.  

Applying the pertinent regulatory criteria to the facts of 
this case, the Board concludes that the veteran has not 
submitted a well grounded claim for service connection for a 
dental condition, including a temporomandibular joint 
disorder.  The Board has obtained all of the available 
service and VA records, and the veteran has offered argument 
as to the origins of his condition.  However, the record does 
not demonstrate, by means of medical evidence, a causal 
relationship or nexus between any current dental condition, 
including any temporomandibular joint disorder, and service.  
See Epps v. Gober, 126 F.3d at 1468-1470.  There is a lack of 
competent medical evidence to show that the claim is 
plausible.  Id  

Moreover, the record does not support a finding that service 
connection for dental treatment is warranted.  As noted 
above, the veteran had some dental treatment in service.  
However, regardless of whether the veteran had one or more 
teeth filled or extracted during service, the Board notes 
that as will become clear in the analysis below, in the 
absence of evidence of service trauma associated with any 
tooth extraction, the mere fact that teeth may have been 
extracted in service is not determinative to a claim for VA 
dental treatment.  

The Board emphasizes that both the old and new regulations 
clearly provide that replaceable missing teeth and treatable 
carious teeth are not disabling conditions subject to 
compensation under VA laws, and may be considered service-
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment.  See 
38 C.F.R. § 3.381(a) (1999) and 38 C.F.R. § 4.149 (in effect 
prior to June 8, 1999).  In the present case, the veteran is 
claiming entitlement to service connection and thus it 
follows that he seeks dental treatment.  The Court has held 
that in order to be entitled to outpatient dental treatment, 
a veteran must first meet the criteria specified in one of 
the clauses of 38 U.S.C.A. § 1712(b)(1)(A)-(H).  See 38 
C.F.R. § 17.161; Woodson v. Brown, 8 Vet. App. 352 (1995), 
aff'd 87 F.3d 1304 (Fed.Cir. 1996).  Furthermore, the Court 
has indicated that if the evidence is insufficient to 
establish that the veteran is a member of one of the 
"classes" of eligibility for dental treatment, then the 
veteran has not submitted a well-grounded or "plausible" 
claim for entitlement to outpatient dental services, and the 
appeal must be denied.  Woodson, 8 Vet. App. at 355;  see 38 
U.S.C.A. § 1712(b)(1)(A)-(H);  38 C.F.R. § 17.161.

The classes of eligibility for dental treatment are set forth 
in 38 C.F.R. § 17.161.  See 38 U.S.C.A. § 1712.  Only three 
of those Classes are potentially applicable in this case, 
which are analyzed below.  According to Class I, those having 
a service-connected compensable dental disability or 
condition may be authorized dental treatment as necessary to 
maintain oral health and masticatory function.  However, loss 
of teeth can only be compensably service connected if such 
loss is "due to loss of substance of body of maxilla or 
mandible without loss of continuity."  See 38 C.F.R. § 4.150, 
Diagnostic Code (DC) 9913 (1999); Woodson, 8 Vet. App. at 
354.  In the present case, the veteran has not presented a 
well-grounded claim for Class I eligibility because he may 
not establish compensable service connection for missing 
teeth, and he has not submitted evidence that he had teeth 
removed in service due to jaw damage.

According to Class II criteria, a veteran who has a service-
connected, noncompensable dental condition or disability may, 
under certain specified conditions, utilize outpatient dental 
services and treatment.  However, restrictions include one-
time treatment and timely application after service, usually 
within 90 to 180 days.  Those circumstances are simply not 
met in this case.  Under Class II(a) criteria, dental 
treatment is provided for a service-connected noncompensable 
dental condition that resulted from combat wounds or other 
service trauma.  The veteran is not eligible under this 
category since he does not contend, nor does the evidence 
reflect, that he had teeth extracted in service due to 
service trauma.  See VAOPGCPREC 5-97 ("service trauma" does 
not include the intended effects of treatment provided during 
the veteran's military service).  In short, the veteran does 
not meet any of the criteria for outpatient dental treatment, 
and as such, the veteran's claim must fail as not well-
grounded.  See Woodson, supra.

The Board is not aware of any circumstances in this matter 
which would put VA on notice that any additional relevant 
evidence may exist which, if obtained, would render the 
veteran's claim well grounded.  See generally, McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).  The Board also views 
its discussion as sufficient to inform the veteran of the 
elements necessary to present a well grounded claim for the 
benefit sought, and the reasons why the current claim has 
been denied.  Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).

As the veteran's claim for entitlement to service connection 
for a dental condition, including a disability of the 
temporomandibular joint, either for purposes of obtaining 
dental treatment or otherwise, is not well grounded, his 
claim must be denied.


ORDER

In the absence of evidence of a well-grounded claim, the 
veteran's claim for service connection for a dental 
condition, including temporomandibular joint disability, is 
denied.  


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

